328 S.W.3d 466 (2010)
George R. LANNING, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94174.
Missouri Court of Appeals, Eastern District, Division Four.
December 7, 2010.
Edward S. Thompson, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Richard A. Starnes, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J. and ROBERT G. DOWD, JR. and NANNETTE A. BAKER, JJ.

ORDER
PER CURIAM.
George R. Lanning ("Movant") appeals from the denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant asserts the motion court clearly erred in denying his Rule 29.15 motion without an evidentiary hearing because he alleged facts not conclusively refuted by the record which, if proven, showed his trial counsel was ineffective for failing (1) to impeach the victim's mother's testimony, (2) to object to Movant's leg restraint in the courtroom, (3) to object to the courtroom arrangement, and (4) to call Deputy Eric Schlueter to testify.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The motion court's findings of fact and conclusions of law are not clearly erroneous. Rule 29.15(k). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).